DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 20-21, and claims 2-5, line 3 of each claim, “the post-injection” is indefinite.  It is unclear if the post-injection is the same as the single-time post-injection recited in lines 13-14 of claim 1.
Regarding claim 6, line 19, “the post-injection” is indefinite.  It is unclear if the post-injection is the same as the single-time post-injection recited in lines 11-12 of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fulton et al. (US 2021/0095607 A1; hereinafter Fulton).
Regarding claim 1, Fulton discloses a vehicle comprising: an exhaust passage [48] provided with an exhaust cleaner [71, 72]; an engine [10] coupled to the exhaust passage [48]; fuel injection valves [66] respectively provided in cylinders [30] of the engine [10] and configured to inject fuel into the cylinders [30]; and a control device [12] configured to perform post-injection control [300] that causes the fuel injection valves [66] to perform post-injection [415, 425, 435, 445] in addition to main-injection [410, 420, 430, 440], the post-injection [415, 425, 435, 445] being fuel injection performed after the main-injection [410, 420, 430, 440], wherein the control device [12] comprises: an injection-amount determiner [360] configured to determine a fuel injection amount for single-time post-injection [415+416, 435+436, 445+446] performed by each of the fuel injection valves [66] such that the fuel injection amount for the single-time post-injection [415+416, 435+436, 445+446] is greater than a fuel injection amount in a case in which the post-injection is performed in every combustion cycle [415, 425, 435, 445] in all the cylinders [30] (wherein fuel injection amount per cylinder for the single-time post injection is greater than fuel injection amount per cylinder for post-injection performed in every combustion cycle in all the cylinders; see [415+416] vs [415], for example); and an injection-valve controller [355] configured to perform the post-injection control [300] such that how many times the post-injection [415+416, 435+436, 445+446] is performed is less than how many times the post-injection is performed in a case in which the post-injection is performed in every combustion cycle [415, 425, 435, 445] in all the cylinders [30] (wherein single-time post-injection is performed three times (i.e., in three cylinders) per cycle which is less than when the post-injection is performed in all the cylinders (i.e., four times per cycle) in the example of Figure 4) (paragraphs 0019, 0022, 0030, 0046-0049, 0051, 0054, 0056, 0058, 0066-0070, 0094-0098, and Figures 1 and 3-4).
Regarding claim 2, Fulton discloses the vehicle according to claim 1, wherein, during the post-injection control [300], the injection-valve controller [355] stops the post-injection (see [425]) in some combustion cycles (combustion cycles of cylinder 3) (paragraphs 0067, 0096-0097, and Figures 3-4). 
Regarding claim 3, Fulton discloses the vehicle according to claim 2, wherein, during the post-injection control [300], the injection-valve controller [355] performs the post-injection [415+416, 435+436, 445+446] every plurality of cycles (every cycle during DPF heating mode for cylinders with functioning exhaust valves) that are set (paragraphs 0067-0068, 0096-0097, and Figures 3-4; additionally see paragraph 0048 wherein the late post injection may occur every other engine cycle throughout a span of ten engine cycles).
Regarding claim 4, Fulton discloses the vehicle according to claim 1, wherein, during the post-injection control [300], the injection-valve controller [355] stops the post-injection (see [425]) in some cylinders (cylinder 3) in each combustion cycle (paragraphs 0067, 0096-0097, and Figures 3-4).
Regarding claim 5, Fulton discloses the vehicle according to claim 4, wherein, during the post-injection control [300], the injection-valve controller [355] stops the post-injection (see [425]) in same cylinders (cylinder 3) in each combustion cycle (paragraphs 0067, 0096-0097, and Figures 3-4).
Regarding claim 6, Fulton discloses a vehicle comprising: an exhaust passage [48] provided with an exhaust cleaner [71, 72]; an engine [10] coupled to the exhaust passage [48]; fuel injection valves [66] respectively provided in cylinders [30] of the engine [10] and configured to inject fuel into the cylinders [30]; and circuitry (integral to controller [12]) configured to perform post-injection control [300] that causes the fuel injection valves [66] to perform post-injection [415, 425, 435, 445] in addition to main-injection [410, 420, 430, 440], the post-injection [415, 425, 435, 445] being fuel injection performed after the main-injection [410, 420, 430, 440], determine [360] a fuel injection amount for single-time post-injection [415+416, 435+436, 445+446] performed by each of the fuel injection valves [66] such that the fuel injection amount for the single-time post-injection [415+416, 435+436, 445+446] is greater than a fuel injection amount in a case in which the post-injection is performed in every combustion cycle [415, 425, 435, 445] in all the cylinders [30] (wherein fuel injection amount per cylinder for the single-time post injection is greater than fuel injection amount per cylinder for post-injection performed in every combustion cycle in all the cylinders; see [415+416] vs [415], for example), and perform [355] the post-injection control [300] such that how many times the post-injection [415+416, 435+436, 445+446] is performed is less than how many times the post-injection is performed in a case in which the post-injection is performed in every combustion cycle [415, 425, 435, 445] in all the cylinders [30] (wherein single-time post-injection is performed three times (i.e., in three cylinders) per cycle which is less than when the post-injection is performed in all the cylinders (i.e., four times per cycle) in the example of Figure 4) (paragraphs 0019, 0022, 0030, 0046-0049, 0051, 0054, 0056, 0058, 0066-0070, 0094-0098, and Figures 1 and 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746